655 S.E.2d 717 (2007)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
November 27, 2007.
Daniel Shatz, Anne Gomez, for Eddie Taylor.
Daniel P. O'Brien, Raleigh, Susan Doyle, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 26th day of November 2007 by the State for Extension of Time to File Brief:
"Motion Allowed. The State shall have up to and including the 30th day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 27th day of November 2007."